Case 18-09108-RLM-11            Doc 824 Filed 10/22/19 EOD 10/22/19 16:34:32                       Pg 1 of 2
                               SO ORDERED: October 22, 2019.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                           1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.




      ORDER AUTHORIZING THE DEBTOR TO ASSUME HEADQUARTERS LEASE

             This matter came before the Court on the Debtor’s Motion For Order Authorizing The

Debtor To Assume Headquarters Lease (the “Motion”), filed by USA Gymnastics as debtor and

debtor in possession (the “Debtor”), for the entry of an order pursuant to section 365 of title 11 of



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.


                                                      1
Case 18-09108-RLM-11          Doc 824      Filed 10/22/19     EOD 10/22/19 16:34:32          Pg 2 of 2



the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 6006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6006-1 of the Local

Rules of the United States Bankruptcy Court for the Southern District of Indiana; and the Court

finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; (ii) this matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A); (iii) the relief requested in the Motion is in

the best interests of the Debtor, its estate, and creditors; and after due deliberation, and good and

sufficient cause appearing therefore, the Court hereby determines the Motion should be

GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted as set forth herein.

       2.      The Debtor is authorized to assume the unexpired lease executed by the Debtor and

CRE 130 LLC, as assignee, attached to the Motion as Exhibit B.

       3.      This Order shall be effective as of September 30, 2019.

       4.      The Debtor is authorized to take all actions necessary to implement the relief

granted in this Order.

       5.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                 ###




                                                  2
